Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 11, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused suitable employment without good cause.
On March 15, 1994, claimant refused an offer for a 12-day secretarial position because she wanted to pursue her career as an attorney. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused suitable employment without good cause and charged her with a recoverable overpayment. Although claimant does not dispute the fact that she declined employment, she contends on appeal that the recoverable overpayment should have been limited to the 12 days she refused to work. We disagree. As a result of being found to be disqualified from receiving unemployment insurance benefits, any payments claimant received after she *648refused suitable employment were properly recoverable (see, Labor Law § 597 [4]; see also, Matter of Bohr [Sweeney], 234 AD2d 836, 837; Matter of Simone [Estate of King—Hartnett], 142 AD2d 768). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.